Citation Nr: 1731215	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-24 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder).

2. Entitlement to service connection for hepatitis C with chronic liver disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) from the December 2007 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction is now with the Togus, Maine RO.

The Veteran appeared at an October 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in May 2014 when it was remanded for further development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends that his current mental health disabilities are a result of a personal assault that occurred while serving on active duty in Japan in June 1974.

Throughout the record, the Veteran states that in June 1974, while eating dinner at a restaurant in Japan, he was approached and subsequently assaulted by three individuals.  The Veteran stated that the attack was racially motivated and was struck in the head with a blunt object.  In addition to the Veteran's statements of the incident, there is documentation of a settlement between United States government and a Japanese individual in June 1974, noting that payment was made to the Japanese individual in settlement of all damages, injuries arising from an accident or incident involving the Veteran. 

In December 1972, at the Veteran's entrance medical examination, no psychiatric or cognitive issues were noted.  Additionally, before the assault, the Veteran's service personnel records are negative for any disciplinary actions against him.  However, one month after the alleged assault, the Veteran was charged with multiple military offenses including disrespect, disobeying orders, and resisting arrest.  The Veteran's personnel records establish that the Veteran experienced a series of unauthorized absences and substance abuse problems following the alleged assault.  Additionally, his productivity and conduct assessments from after the alleged assault demonstrate a significant decline from his record prior to the alleged assault.  Furthermore, the Veteran's technical test score dropped from a score of 91, at the time of his enlistment, to a 73 following the alleged assault.  Six months after the alleged assault, the Veteran was administratively discharged.  At the Veteran's separation examination in September 1974, it was noted that the Veteran had a dull affect and intellect.  

Although, the Veteran's service treatment records are absent for any diagnosis or treatment of an injury consistent with being attacked, the Veteran's personnel evaluations, lay statements, and separation examination indicate a marked change of behavior during his service that is arguably consistent with experiencing an in-service stressor.  

Within a year following the Veteran's separation from service he began having immense troubles with the law and has spent majority of his time post-service incarcerated.  In October 2000, a forensic psychiatric evaluation of the Veteran stated that he has been diagnosed with PTSD and suffers from a severe mental disease or defect.  Additionally, throughout the record, the Veteran has also been diagnosed with schizophrenia, anxiety, and depression.   

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim. Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, to include PTSD, schizophrenia, anxiety, and depression, and the issue has been recharacterized as stated on the title page. This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.
 
The Veteran has not been afforded a VA examination in connection with his claim for an acquired psychiatric disorder.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examination to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  

VA regulations governing psychiatric disorders were recently amended, effective August 4, 2014, to state that a diagnosis of a mental disorder must conform to the DSM-5; previously, the regulation required a mental disorder diagnosis to conform with the DSM-IV.  See 38 C.F.R. § 4.125(a) (2015); see also 79 Fed. Reg. 45093, 45094 (Aug. 4, 2014).  However, the applicability date of the final rulemaking states that the Secretary did not intend for the provisions of the final rule to apply to claims that were pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit prior to August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).

The Veteran's claim was first certified for appeal to the Board on June 4, 2013; therefore, any diagnosis of a psychiatric disorder must conform to DSM-IV criteria.  Thereby, on remand, a new examination must be scheduled to identify all appropriate and current diagnoses as defined in the DSM-IV.  Additionally, a medical professional must opine on the etiology of any diagnoses found.

Pursuant to the Board's May 2014 remand, a Statement of the Case (SOC) was issued to the Veteran regarding the issue of entitlement to service connection for hepatitis C with chronic liver disease.  In his January 2017 formal appeal to the Board, the Veteran did not state whether or not he desired a hearing for this issue.  Subsequently, in a January 2017 telephone correspondence, the Veteran stated that he desires a Travel Board hearing on the issue.  As of yet, no Travel Board hearing has been scheduled.  Thereby, the RO must schedule the Veteran for a Travel Board hearing on the issue of entitlement to service connection for hepatitis C with chronic liver disease.  

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA examination.   

The examiner must first identify all diagnosed mental health disabilities present during the period of the claim (from December 2007 to the present), to include, but not limited to, PTSD, schizophrenia, anxiety, and depression.  Any indicated diagnostic tests and studies must be accomplished.  The examiner is informed that all diagnoses rendered must conform to DSM-IV criteria.

A VA psychiatrist or psychologist should review the claims folder, particularly any service records, and determine whether there is evidence that the Veteran had any behavioral changes following the claimed assault that would indicate that the assault actually occurred.

Then, the examiner is asked to address the following with regard to each mental health disability diagnosed during the period of the claim: 

Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed mental health disability began in service, was caused by service, or is otherwise related to the Veteran's military service?

The examiner's opinions must address each psychiatric disability diagnosed under DSM-IV criteria during the appeal period (from December 2007 to the present).  If the examiner determines that the Veteran does not suffer from one or more of the disabilities identified above, the examiner must provide a basis for this conclusion.

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4.  Additionally, the RO must schedule the Veteran for a Travel Board hearing regarding the issue of entitlement of service connection for hepatitis C, to include chronic liver disease. 

5.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

6.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

